DETAILED ACTION
Response to Amendment
The Amendment filed February 11, 2021 has been entered. Claims 1 – 3 and 5 – 11 are pending in the application with claims 2, 3 and 6 being withdrawn and claim 4 being cancelled. The amendment to the claims have overcome the drawing objections with respect to figs. 2b and 2c, specification and claim objections set forth in the last Non-Final Action mailed October 14, 2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(l). Figure 3 is not clear, i.e. the numeric values on X-Y scale and within the graph itself cannot be read easily.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 1, line 6: “and each comprises a suction inlet and a discharge outlet,” should read --and each of the at least two individual pumps comprises a suction inlet and a discharge outlet,--.
Claim 1, line 13: “each discharge valve” should read --each of the hydraulic piston and cylinder discharge valve--.
Claims 5 and 7 – 11 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 5 and 7 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein each discharge valve is independently driven by a piston and cylinder with the discharge valve being mounted to a piston rod and a piston element, which are movable accommodated within a cylinder chamber of a valve housing” in lines 12-14.  It is unclear as to how the cylinder drives the discharge valve because cylinder is static in nature? It is the pressurized fluid introduced into the cylinder that drives the piston which in turn drives the 
Claims 5 and 7 – 11 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 5 and 9 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marian et al. (US 5,222,872 – herein after Marian).
In reference to claim 1, Marian discloses a hydraulic pump system (in fig. 1) for handling a slurry medium (Col. 1, lines 6-9), the pump system comprising: 
at least two individual reciprocating positive displacement pumps (1+3 and 2+4; in fig. 1), wherein each of the at least two individual pumps, consisting of a pump structure in which a displacement element (piston 3/4) connected via a piston rod (as seen in fig. 1 or in fig. A below) is movable in a reciprocating manner accommodated in a cylinder housing (housing in which piston 3/4 resides), and each comprises a suction inlet (place where valve 5/6 is/are present) and a discharge outlet (place where valve 7/8 is/are present), the at least two individual pumps being arranged in a parallel, independent manner for alternating intake of the slurry medium via the suction inlet and discharge of the slurry medium via the discharge outlet (as seen in fig. 1 or as per disclosure in abstract); and 
hydraulic piston and cylinder driven discharge valves (7+11 and 8+12) for independent alternating closing and opening each discharge outlet, wherein the discharge outlets communicate in a combined discharge chamber (see fig. A below) and further with a central discharge outlet (see fig. A below), and wherein each discharge valve is independent driven by a piston and cylinder (11/12) with the discharge valve being mounted to a piston rod (see fig. A below) and a piston element (see fig. A below), which are movable accommodated within a cylinder chamber (space within asserted valve housing) of a valve housing (see fig. A below),
as well as control means (col. 2, line 55 or claim 1, line 63) for controlling the alternate closing and opening of the piston and cylinder driven discharge valves (as disclosed in col. 3, lines 4-9), wherein said control means is a hydraulic line (31 and/or 32; see col. 2, lines 39-45) interconnecting cylinders of said hydraulic piston and cylinder driven discharge valves, causing during operation a simultaneous switching of both discharge valves from their open and closed position such that no volume fluctuation occurs in the discharge of the slurry 

    PNG
    media_image1.png
    604
    1169
    media_image1.png
    Greyscale

Figure A: Edited fig. 1 of Marian to show claim interpretation.
In reference to claim 5, Marian discloses the hydraulic pump, wherein said hydraulic line (31 and/or 32) interconnects the cylinders of said hydraulic piston and cylinder driven discharge valves (7+11 and 8+12) at a side (left side of valve 7/8 or side shown by circled region in fig. A above) of said hydraulic piston and cylinder driven discharge valves (7+11 and 8+12).
In reference to claim 9, Marian discloses the hydraulic pump system, further comprising hydraulic piston and cylinder driven suction valves (5+9 and 6+10) for alternating closing and opening each suction inlet.
In reference to claim 10, Marian discloses the hydraulic pump system, further comprising a pump housing (in fig. 1) having a central inlet (see fig. A above) interconnecting the suction inlets (place where valve 5/6 is/are present) as well as 
In reference to claim 11, Marian discloses the hydraulic pump system, wherein said pump housing comprising (see fig. 1) two pump chambers (see fig. A above), each pump chamber being interconnected with one of said reciprocating positive displacement pumps (1+3 and 2+4; in fig. 1) and each pump chamber being provided with the suction inlet and the discharge outlet.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Marian in view of Tanino et al. (US 5,634,773 – herein after Tanino.
In reference to claim 7, Marian remains silent on the use of the sensors in the hydraulic piston and cylinder driven discharge valves.
However, Tanino teaches a control system comprising of control means (hydraulic line 23) for hydraulic cylinders wherein the hydraulic fluid is transported to the hydraulic cylinders (6a, 6b) in order to actuate the piston in the hydraulic cylinder. This piston in the hydraulic cylinders is actuated such that a pulsation free discharge flow is created in the pump system (Col. 12, lines 47-51).
Therefore, Tanino teaches the hydraulic pump system, wherein the hydraulic cylinder(s) (6a/6b) comprises of a first sensor (sensor 29 for first hydraulic cylinder 6a and sensor 30 for second hydraulic cylinder 6b) for sensing a position of the piston (a first position), as well as a second sensor (sensor 29’ for first hydraulic cylinder 6a and sensor 30’ for second hydraulic cylinder 6b) for sensing a position of the piston (a second position). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to add the sensors as taught by Tanino to the hydraulic cylinders of the hydraulic piston and cylinder driven discharge valves in Marian in order to provide feature of a real-time tracking of the valve rod in the hydraulic piston and cylinder driven discharge valves of Marian
In reference to claim 8, Marian, as modified, teaches the hydraulic pump system, further comprising hydraulic refill means (pump 20) for adding hydraulic medium to the hydraulic piston and cylinder driven discharge valves (7+11 and 8+12) based on signals generated by the first sensor (29, 30; of Tanino) and the second sensor (29’, 30’; of Tanino) (see Col. 12, lines 13-47 in Tanino where the disclosure is made in regards to the control of fluid into/out of the hydraulic cylinder based on sensor detection signals). 
Response to Arguments
Applicant’s arguments, dated 02/11/2021, with respect to claim 1 have been considered but they are not persuasive.
Applicant’s argument: (a) A simple comparison shows that the cylinder chamber of valve 8 - during closing of valve 8 - has much less fluid to exit to the return line 31 than the cylinder chamber of valve 7 -during opening of valve 7. The same applies with the reverse situation that is the opening of valve 8 and closing of valve 7. This difference as well as the difference in inner volume of both cylinder chambers due to the presence and absence of a piston rod clearly shows that the opening and closing of valves 7 and 8 is never a simultaneous opening and closing of the valves as recited in claim 1 of the presently claimed invention. (b) In addition, the discharge valves are arranged for independent alternating closing and opening of each discharge outlet and the discharge outlets communicate in a combined discharge chamber and further with the central discharge outlet, and wherein each discharge valve is independently driven. In contrast, in Marian, there is no independent alternating closing and opening of the discharge valves 7 and 8. Both discharge valves 7-8 as well as the intake valves 9 and 10 are all interconnected with each other by means of one single supply line and one single return line (indicated with 32 and 31). As discussed above with the red and blue arrows in the Figure, the opening and closing of all valves take place simultaneously in dependence of fluid being fed under pressure via the line 32 or line 31. However, the movements of the several pistons is performed with different opening versus closing velocity and with different rod volumes in the slurry medium. This volume difference creates a pressure fluctuation. The construction of Marian does not allow for an independent operation of the discharge valves 7 and 8 and also does not reveal the presence of control means as in the present claim 1, causing during operation.
Examiner’s response:
Marian clearly states (col. 4, lines 5-13) “By the branching-off of a set partial flow via the line 28, which partial flow is supplied from the supply pump 20, identical change-over times are obtained for the suction and pressure valves 5, 6 and 7, 8 even in the event of different speeds of the actuating cylinders 1 and 2 or fluctuating pressure in the pressure line 21. By means of the control system described, an installation having smoothly operated valves is obtained and no knocks occur in the pump unit.”
With respect to (a), the arguments are presented by solely relying upon the drawings of Marian. It is to be noted that the reference of Marian does not disclose that the drawings are to scale. See MPEP 2125(II) “Proportions Of Features In A Drawing Are Not Evidence Of Actual Proportions When Drawings Are Not To Scale”. Also, there is an explicit disclosure in Marian (as shown above) that no knocks (i.e. no pulsations) occur in the pump unit. With respect to (b), it is not clear as to what applicant is trying to convey by stating that “each discharge valve is independently driven”. The valves in the instant 
Therefore, this argument is not found to be persuasive and the rejection is maintained.
Applicant’s argument: “As previously noted, Tanino describes control means for controlling the operation of two hydraulic pumps each driving a first and second booster for alternately taking in and discharging water at a high pressure level. Tanino deals with the control of the main cylinders of a pump system to achieve a low fluctuation of the delivery flow from the main cylinders, whereas the presently claimed invention deals with controlling the discharge valves in a synchronous manner such that the closing phase of the first slurry valve and the opening phase of the other slurry valve are timed exactly the same but opposite to each other, this as an unsynchronized valve movement inside the slurry causes flow and thus pressure pulsations. However, Tanino does not teach or suggest a system that results in no volume fluctuation in the discharge of the slurry medium. In the system of Tanino there will be still flow/pressure fluctuations occurring in the discharge line due to the opening and closing of the discharge valves.” 
Examiner’s response:
The reference of Tanino is relied upon to teach the use of sensors in the hydraulic cylinder and Tanino clearly discloses that the actuation of the piston in the hydraulic cylinders is such that a pulsation free discharge flow is created in the pump system (Col. 12, lines 47-51). Therefore, this argument is not found to be persuasive and the rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. Kenji teaches a similar hydraulic pump system for handling a slurry medium that is operated to reduce machine vibrations and pulsations in the slurry medium.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
CGF
May 8, 2021